DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida, JP 2008084905 (Applicant cited with translation).
Regarding claims 1 and 10, Iida teaches a chip resistor 10 (paragraphs 0011-0027, 0049 and figures 1-5, 15) comprising:
a substrate 11 (insulating substrate 11) having a top surface and a back surface facing away from each other in a thickness direction and a pair of side surfaces spaced apart from each other in one direction orthogonal to the thickness direction and connected to the top surface and the back surface;
a pair of top electrodes 12 (surface electrode 12) spaced apart from each other in said one direction and held in contact with the top surface;
a resistor element 16 (resistor layer 16) disposed on the top surface and connected to the pair of top electrodes 12;
a pair of back electrodes 13 (back electrode 13) spaced apart from each other in said one direction and held in contact with the back surface; and
a pair of side electrodes 19 (side electrode 19) held in contact with the pair of side surfaces and connected to the pair of top electrodes 12 and the pair of back electrodes 13, wherein
each of the back electrodes 13 has a first layer 14 in contact with the back surface and a second layer 15 covering at least a part of the first layer 14, and
the second layer 15 is made of a material containing metal particles and synthetic resin (second back surface electrode 15 made of resin silver laminated on the first back surface electrode 14; see paragraph 0012).
Regarding claim 5, Iida teaches the chip resistor, wherein the first layer 14 is electrically conductive and made of a material containing glass (glass in the back electrode increase adhesion to the ceramic substrate; see paragraph 0008), and
the first layer 14 is spaced apart from a boundary between a relevant one of the paired side surfaces and the back surface in said one direction (see figures 2 and 3).
Regarding claim 6, Iida teaches the chip resistor wherein the first layer 14 is made of a material containing silver particles (calcined silver; see paragraph 0012).
Regarding claim 7, Iida teaches the chip resistor, wherein the second layer 15 is in contact with a region of the back surface located between the first layer and the boundary between a relevant one of the paired side surfaces and the back surface (see figure 2).
Regarding claim 8, Iida teaches the chip resistor, wherein the second layer 15 covers a part of the first layer 14 and bulges from the back surface in the thickness direction (raised central portion; see paragraph 0015 and figures 1 and 2).
Regarding claim 9, Iida teaches the chip resistor, wherein the second layer covers an entirety of the first layer (see figures 1 and 2).
Regarding claim 13, Iida teaches the chip resistor, wherein the pair of side electrodes 19 is made of a material containing silver particles and synthetic resin (made of resin silver; see paragraph 0014).
Regarding claims 14-16, Iida teaches the chip resistor, further comprising a pair of external electrodes (electrodes 20 and 21) covering the pair of top electrodes 12, the pair of back electrodes 13 and the pair of side electrodes 19, wherein the external electrodes are made of a plating layer (Ni and Sn plating layers; see paragraph 0024); wherein 
each of the pair of external electrodes has an intermediate portion (Ni plating layer 20) and an outer portion (Sn plating layer 21) covering the intermediate portion, the intermediate portion 20 covers a relevant one of the paired top electrodes 12, one of the paired back electrodes 13 that overlaps with the top electrode as viewed in the thickness direction, and one of the paired side electrodes 19 connected to the top electrode and the back electrode, and the intermediate portion contains nickel (see figure 1); and 
wherein the outer portion 21 contains tin.
Regarding claim 17, Iida teaches the chip resistor, wherein the substrate 11 being made of ceramics comprising alumina (alumina; see paragraph 0016).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Urano, US Pat. 7,782,174.
Regarding claim 2, Iida teaches the claimed invention except for the first layer being an insulating material. 
Urano teaches a pair of raised-foundation 3 being made of mainly glass (col. 3, lines 5-20 and col. 4, lines 1-20) for the purpose of preventing tilting/inclining during mounting the chip resistor, thus decreasing mounting failure.    
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Urano with Iida, since forming the first layer of an insulating material (containing glass) improves structural connection between the ceramic substrate and the first layer.
Iida and Urano teach the claimed invention except for the first layer containing resin.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have added resin to the insulating material of Iida and Urano, since added resin improves structural connection among the ceramic substrate, the first layer (resin/glass mix) and the second layer (resin /silver) of the chip resistor.  
Regarding claim 3, Iida teaches the chip resistor, wherein the first layer 14 reaching a boundary between a relevant one of the paired side surfaces and the back surface (see at least figure 15).
Regarding claim 4, Iida teaches the chip resistor, wherein the first layer 14 is spaced apart from a boundary between a relevant one of the paired side surfaces and the back surface in said one direction, and
the second layer 15 is in contact with a region of the back surface located between the first layer and the boundary between the side surface and the back surface (see at least figures 1 and 5).
Regarding claims 11 and 12, Iida teaches the claimed invention except for the side electrode being made of thin metal film comprising of an alloy containing nickel and chromium.
Urano teaches sputtering on nickel-chrome alloy to the side of the substrate (see col. 5, lines 50-55) for the purpose of accurately coating and connecting the top and bottom electrodes (Current specification in paragraph 0043 also use sputtering to layer on a Ni-Cr layer to the side of the substrate.).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teaching Urano with Iida, since the process and/or Ni-Cr material taught by Urano allows a closer and improve electrical connection between the top and bottom electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akahane et al. teaches an insulative layer to the bottom side of the chip resistor. 
Yoneda and Akaha et al. teach a conductive layer to the bottom side of the chip resistor.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833